Appeal by defendant from a judgment of the County Court, Westchester County, rendered May 22, 1969, convicting him of robbery in the third degree and other crimes, upon a jury verdict, and imposing sentence. (Defendant’s notice of appeal states that the appeal is also from certain orders. and decisions; however, it appears from his brief that he has *652abandoned his appeals from those orders and decisions.) Judgment affirmed. No opinion. Babin, Hopkins and Munder, JJ., concur; Christ, Acting P. J., concurs solely on the ground that there was no objection by defendant to the dispersal of the jury; (Beldock, P. J., deceased.)